Citation Nr: 1633331	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-33 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for retinal laser burn in the left eye.


REPRESENTATION

Appellant represented by:	Donald G. Fernstrom, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to May 1982 and from April 1987 to September 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran currently has retinal laser burn in the left eye that was incurred during active duty service.


CONCLUSION OF LAW

The criteria for service connection for retinal laser burn of the left eye have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran is seeking service connection for laser burn in the left eye.  He contends that he suffered from a laser burn in the left eye in the early 1990s in Ft. Campbell, Kentucky.

In this regard, the Veteran testified during the May 2016 Board hearing that while stationed in Ft. Campbell from 1991 to 1993, he was assigned to B Company 1st of the 160th Special Operations, flew helicopters in performance of special operations and was constantly exposed to lasers and utilized both handheld and aircraft mounted lasers for laser ranger finding and target acquisition.  He believes that a laser beam crossed his left eye at some point during this time.  He stated that he first learned of this condition in 2004 while in Kosovo when he was told that mapping of the eye revealed retinal burn from a laser on eye examination.  He also testified that he has never been exposed to any kind of laser outside of his military service.  The Veteran is competent to attest to the factual matters of which he has first-hand knowledge, such as prolonged exposure to laser devices during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran's lay assertions of in-service events to be credible as they are consistent with his service treatment and personnel records.  To that effect, the Veteran's DD Form 214 shows that the Veteran served as a pilot during a period of service from March 1988 to May 1995.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for retinal laser burn in the left eye.  Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed disability to his service.

The medical evidence of record includes an opinion that the Veteran has a current diagnosis of retinal laser burn in the left eye sustained in his service.  In November 2012, a VA clinician opined that the best assessment for the Veteran was he had a retinal burn from a laser in the left eye occurring while on active duty and discovery on active duty.  The examiner noted that in the left eye there was a superior nasal laser burn on a spectralis on optical coherence tomography (OCT) on that laser burn.  It was along the superior nasal arcade and the OCT showed quite a dramatic coagulation of the retinal pigment epithelium and rods and cones on the side of the lesion. 

The Board finds the foregoing opinion to be persuasive in light of the reported history provided by the Veteran, as well as the examiner's expertise in this matter.  It is also not inconsistent with the other medical evidence of record.  In this regard, a September 2015 VA ophthalmology clinic note reported an impression of retinal scar and a past history of laser burn in the left eye from the early 1990s. 

The record also includes an April 2013 VA examiner's opinion that that there was no diagnosis of laser burn of the left eye.  The examiner, however, did not conduct a clinical examination of the Veteran and this opinion was based solely on review of the claims file.  While the claims file clearly showed evidence of laser burn in the left eye on the November 2012 VA eye examination, the April 2013 examiner did not discuss these findings and failed to provide a rationale for this conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  For this reason, the Board attaches little probative value to the April 2013 VA examiner's opinion.

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection is warranted for retinal laser burn in the left eye.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for retinal laser burn in the left eye is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


